Citation Nr: 0207639	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to November 
1978.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 1999 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The veteran's service connection claims for bilateral hearing 
loss and tinnitus were previously before the Board, and in a 
January 2001 decision they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are again before the Board for appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally or etiologically related service.

2.  Tinnitus was not manifested during service and is not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102 and 3.159).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102 and 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in the January 2001 Board decision.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 1999 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a August 1999 Statement 
of the Case and a Supplemental Statement of the Case in 
January 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Finally, in a September 2001 letter, 
the RO further explained the VCAA and specifically requested 
that additional evidence be obtained in compliance with the 
VCAA.  The veteran was again afforded the opportunity to 
submit evidence pertinent to his service connection claim.  
The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
audiological examinations.  In addition, the veteran was 
afforded two VA examinations in June 1999.  In this regard, 
all known and available service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  Accordingly, 
the Board finds that the VA has done everything possible to 
assist the veteran, that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

This appeal arises out of the veteran's claim that his 
bilateral hearing loss and tinnitus are a result of noise 
exposure during active service, and that service connection 
is therefore warranted.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as a 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385.  

A March 1998 service induction examination report showed that 
the veteran's hearing was tested at frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  His right ear auditory 
thresholds were 15, 10, 5, 5, and 5 decibels respectively, 
and his left ear auditory thresholds were 15, 10, 5, 5, and 
10 decibels.  At an April 1978 physical examination 
screening, the veteran marked that he did not have, or ever 
had, hearing loss in either ear.  A separation examination is 
not of record.  

A private audiological examination dated in December 1996 
shows that testing of the veteran's hearing at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz reflected that right 
ear auditory thresholds were 55, 60, 60, 50, and 45 decibels 
respectively, while his left ear auditory thresholds were 
noted as 60, 60, 50, 55, and 65 decibels at the same 
frequencies.  The veteran's speech discrimination score was 
100 percent for the right ear and 96 percent for the left.  A 
private audiological examination conducted in September 1998 
reflects that the veteran's hearing was tested at frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz in both ears.  His 
right ear auditory thresholds were noted to be 65, 55, 60, 
45, and 40 decibels respectively, and his left ear auditory 
thresholds were recorded as 70, 85, 80, 70, and 70 decibels 
at the same frequencies.  His speech discrimination score was 
92 percent for the right ear and 100 percent for the left.  

The veteran underwent a VA audiological examination in June 
1999.  The veteran complained that he had bilateral hearing 
loss and had ear infections since childhood and in service.  
He also indicated that drainage had been coming from his left 
ear since January 1999.  In addition, the veteran asserted 
that his tinnitus had its onset in either 1997 or 1998.  In 
reporting his history of military, occupational, and 
recreational noise exposure, the veteran asserted that he had 
been exposed to heavy equipment with noise, but had worn 
hearing protection.  Upon examination, the veteran's hearing 
was tested at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  His right ear auditory thresholds were found to be 
60, 65, 50, 45, and 45 decibels respectively while his left 
ear auditory thresholds were 75, 65, 60, 45, and 50 decibels 
at the same frequencies.  His speech recognition scores were 
96 percent for the right ear and 96 percent for the left.  
The examiner diagnosed the veteran with bilateral moderate to 
severe mixed hearing loss and asserted that the etiology of 
his hearing loss and tinnitus needed to be determined by an 
ear specialist due to his prior history of ear infections.  

The veteran was also provided a VA examination for ear 
diseases in June 1999.  At that time, the veteran stated that 
he developed his hearing loss during basic training when he 
was exposed to noise on the firing range without wearing ear 
plugs.  He asserted that his hearing had gradually worsened 
since that time.  In addition, the veteran indicated that he 
has had numerous attacks of otitis media in his left ear, and 
he maintained that both his ears began "ringing" in 1994 
and have gradually gotten worse over time.  He reported that 
he has been employed as a carpenter and is not around loud 
noises.  Upon clinical examination, the veteran's ear canals 
were clear and his tympanic membranes had no perforations or 
scarring.  No discharge was present.  The examiner also found 
no evidence of Meniere's disease or acute infection in either 
the middle or inner ear.  The examiner diagnosed the veteran 
with hearing loss and tinnitus.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
evidence fails to support claims of service connection for 
bilateral hearing loss and tinnitus.

The Board recognizes that the veteran's separation 
examination is not associated with his service medical 
records in the claims file, and as such, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  However, case law does 
not establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

While it is unfortunate that the veteran's separation 
examination is not of record, the appeal must be decided on 
the evidence of record, and the evidence fails to show that 
the veteran's bilateral hearing loss and tinnitus had their 
onset during service, or for many years thereafter.  The 
veteran's April 1978 induction examination showed his hearing 
to be within normal limits and in June 1978, the veteran 
reported that he did not have, or ever had, hearing loss.  
While no separation examination is present, no significant 
change in the veteran's hearing was noted between his 
induction examination in April 1978 and his June 1978 
statement.  The veteran was discharged from service five 
months later in November 1978.  

In addition to the lack of evidence showing the veteran had 
hearing loss during service or for many years thereafter, no 
physician has linked the veteran's bilateral hearing loss and 
tinnitus to service or to any incident that occurred during 
active service.  The record shows that the veteran first 
sought treatment for hearing loss in December 1996, roughly 
18 years after service.  In addition, during his June 1999 VA 
examination, he asserted that his ears first began ringing in 
1994, nearly 16 years after service.  While all of the 
veteran's audiological examinations reflect that he currently 
suffers from bilateral hearing loss, none link his hearing 
loss to service.  The Board has considered whether an 
additional examination is necessary to decide the claim.  
However, any examination with an etiology opinion would be no 
more than speculation and be based entirely on the history 
reported by the veteran since service medical records contain 
no relevant evidence and there is no continuity of 
symptomatology following service.

The Board concludes that the medical evidence does not show 
that the veteran's bilateral hearing loss and tinnitus had 
their onset during service.  The Board has considered the 
diagnoses the veteran has received; however, neither of these 
statements includes an assertion that his hearing loss had 
its onset during service.  The Board does not doubt the 
veteran's sincere belief in his service connection claims, 
but the veteran is not a medical professional competent to 
render an opinion on matters of medical etiology or 
aggravation and absent a professional medical opinion linking 
the veteran's disorder to service, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

